Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of ____________,
2016, by and between Jerrick Media Holdings, Inc., a Nevada corporation (the
“Company”), and the subscriber identified on the signature page hereto (the
“Subscriber”).

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2)and/or Regulation D (“Regulation D”), as
promulgated by the U.S. Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended (the “1933 Act”); and

 

WHEREAS, the Company is offering (the “Offering”), on a “best efforts” basis,
through Network 1 Financial Securities, Inc., as placement agent (the “Placement
Agent”), a minimum of one hundred thousand dollars ($100,000) (the “Minimum
Amount”) and a maximum of four hundred thousand dollars ($400,000) (the “Maximum
Amount”) of units (the “Units”) consisting of the Company’s 10% Unsecured
Convertible Notes (“Convertible Notes”) convertible into shares (the “Conversion
Shares”) of the Company’s common stock, $0.001 par value per share (the “Common
Stock”), in the form annexed as Exhibit A and five-year common stock purchase
warrants (the “Warrants”) in the form annexed as Exhibit B, to purchase shares
of Common Stock (the “Warrant Shares”). The Convertible Notes, the Conversion
Shares the Warrants and the Warrant Shares are sometimes collectively referred
to herein as the “Securities”; and

 

WHEREAS, the Company and the Placement Agent may mutually agree to increase the
size of the Offering by $100,000 in order to cover over-allotments of the Units;
and

 

WHEREAS, the minimum subscription amount is $100,000; however, the Company may,
in its sole discretion, accept subscriptions from Subscribers for lesser
amounts; and

 

WHEREAS, the Offering commenced on November 1, 2016 and will continue until
November 30, 2016, subject to prior sale of all of the Units or withdrawal of
the Offering; however the Company and the Placement Agent may, with or without
notice to the Subscribers, extend the offering period by an additional period
not to exceed thirty (30) days (the “Offering Period”); and

 

WHEREAS, the subscription proceeds of the sale of the Convertible Notes and the
Warrants contemplated hereby (“Purchase Price”) shall be held in escrow by Cross
River Bank (the “Escrow Agent”) pursuant to the terms of an Escrow Agreement
(the “Escrow Agreement”); and

 

WHEREAS, Subscribers are not parties to the Escrow Agreement, and the escrow
agent is appointed for administrative convenience only and not to protect the
interests of Subscribers; and

 

 

 

 

WHEREAS, the Escrow Agreement provides that a condition of the release of
Subscribers’ funds from escrow is that the Minimum Amount has been subscribed
for; and

 

WHEREAS, the Units will only be sold to “accredited investors” as such term is
defined in Rule 501 of Regulation D of the 1933 Act; and

 

WHEREAS, an initial closing of the Offering will take place upon receipt and
acceptance by the Company of subscriptions for at least the Minimum Amount; and
thereafter, additional closings of the Offering will take place during the
Offering Period at the direction of the Company and the Placement Agent; and

 

WHEREAS, counterpart signature pages to this Agreement will evidence the several
purchases and sales to Subscribers in the Offering; and

 

WHEREAS, each of the Subscribers desires to purchase and the Company desires to
sell to each such Subscriber, that number of Units set forth on the applicable
signature page hereof on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:

 

1.     Closings; Purchase and Sale of Shares and Warrants.

 

(a)       Closings. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement and the Investment Term Sheet accompanying this
Agreement, an initial closing of the Offering will take place upon receipt and
acceptance by the Company of subscriptions for at least the Minimum Amount; and
thereafter, additional closings of the Offering will take place during the
Offering Period at the direction of the Company and the Placement Agent. Each
date on which the Escrow Agent disburses funds received from one or more
Subscribers to the Units in accordance with the provisions of the Escrow
Agreement shall be a “Closing Date” with respect to such released funds and the
corresponding purchase and sale of Units. Such purchases, sales and
disbursements are individually referred to herein as a “Closing” and
collectively as the “Closings;” the Closing at which at least the Minimum Amount
is disbursed from escrow shall be referred to herein as the “Initial Closing;”
and the date on which any Closing takes place shall be referred to herein as a
“Closing Date.” At a Closing, each Subscriber whose subscription funds are to be
disbursed from escrow shall purchase, and the Company shall sell to each such
Subscriber, the Units subscribed to hereunder and accepted by the Company.

 

(b)       Time Effective Clauses. All time effective clauses not specifically
related to an actual Closing Date shall be deemed to have commenced as of the
Initial Closing Date.

 

2.     Convertible Note and Warrant.

 

(a)       Convertible Notes. On the Closing Date, each Subscriber shall purchase
and the Company shall sell to each such Subscriber, Units including a
Convertible Note in the amount designated on such Subscriber’s signature page
hereto for such Subscriber’s Purchase Price indicated thereon.

 

2

 

 

(b)       Warrants. On the Closing Date, the Company shall issue and deliver to
each Subscriber, one (1) Warrant to purchase up to the number of Warrant Shares
that is equal to 100% of the dollar amount designated on such Subscriber’s
signature page (by way of example a $100,000 subscription will result in the
issuance of a Warrant to purchase 100,000 Warrant Shares of Common Stock. The
exercise price to acquire a Warrant Share upon exercise of a Warrant shall be
$0.30, subject to adjustment as described in the Warrants. The Warrants shall be
exercisable in whole or in part and from time to time during the five (5) year
period after the Closing Date. The Warrants may be exercised on a “cashless”
basis to the extent set forth in the Warrant.

 

3.     Payment and Allocation of Purchase Price. In consideration of the
issuance of the Convertible Notes and Warrants on the Closing Date, each
Subscriber shall pay such Subscriber’s Purchase Price, as set forth on the
corresponding signature pages hereto. The Purchase Price shall be payable to
“Cross River Bank, as Escrow Agent.” The number of Warrant Shares eligible for
purchase by each such Subscriber is set forth on the corresponding signature
pages hereto. The Purchase Price will be allocated among the components of the
Convertible Notes and Warrants so that each component of same will be fully paid
and non-assessable.

 

4.     Subscriber Representations and Warranties. Each of the Subscribers,
severally but not jointly, hereby represents and warrants to, and agrees with
the Company that, with respect only to such Subscriber:

 

(a)       Organization and Standing of Subscriber. If Subscriber is an entity,
Subscriber is duly formed, validly existing and in good standing under the laws
of the jurisdiction of its formation. If the Subscriber is a natural person,
Subscriber has the legal capacity and power to enter into this Agreement.

 

(b)       Authorization and Power. Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the Units
being sold to such Subscriber hereunder. The execution, delivery and performance
of this Agreement by such Subscriber, and the consummation by such Subscriber of
the transactions contemplated hereby, have been duly authorized by all necessary
action, and no further consent or authorization of Subscriber or its board of
directors, manager(s), trustee, stockholders, partners, members or
beneficiaries, as applicable, is required. This Agreement has been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of such
Subscriber, enforceable against Subscriber in accordance with the terms thereof.

 

3

 

 

(c)       No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by such Subscriber of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of such Subscriber’s charter documents, bylaws or other organizational
documents, if applicable; (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Subscriber is a party; or (iii) result in a
violation of any law, rule or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Subscriber or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a Material Adverse Effect on Subscriber). Such
Subscriber is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for such Subscriber to execute, deliver or perform any of such Subscriber’s
obligations under this Agreement, nor to purchase the Securities in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

 

(d)       Receipt of Information. Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to invest
the Securities and to accept the Securities. Subscriber further represents that
through its representatives it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities and the business, properties and financial condition
of the Company and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access.

 

(e)       Information on Subscriber. Subscriber is, and will be at the time of
the conversion of the Convertible Notes and exercise of the Warrants, an
“accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of, and to make an informed investment decision with respect to, the
proposed purchase, which such Subscriber hereby agrees represents a speculative
investment. Such Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities. Such Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
The information set forth on the signature page hereto regarding such Subscriber
is accurate.

 

(f)       Purchase of Convertible Notes and Warrants. On the Closing Date,
Subscriber will purchase the Convertible Notes and Warrants, as principal for
its own account, for investment only and not with a view toward, or for resale
in connection with, the public sale or any distribution thereof.

 

(g)       Compliance with Securities Act. Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of Subscriber contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.

 

4

 

 

(h)       Conversion Shares and Warrant Shares Legend. The Conversion Shares and
Warrant Shares shall bear the following or substantially similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

(i)       Convertible Notes and Warrants Legend. The Convertible Notes and
Warrants shall bear the following or substantially similar legend:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

(j)       Communication of Offer. At no time was Subscriber presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

5

 

 

(k)        Restricted Securities. Subscriber understands that the Securities
have not been registered under the 1933 Act and such Subscriber shall not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Securities unless pursuant to an effective registration statement under the 1933
Act, or unless an exemption from registration is available. Notwithstanding
anything to the contrary contained in this Agreement, such Subscriber may
transfer (without restriction and without the need for an opinion of counsel as
permitted under applicable law) the Securities: (i) to such Subscriber’s
Affiliates (as defined below), provided that each such Affiliate is an
“accredited investor,” as such term is defined under Regulation D, and such
Affiliate agrees in writing to be bound by the terms and conditions of this
Agreement; (ii) to such Subscriber’s Immediate Family (as defined below),
provided the Immediate Family member agrees in writing to be bound by the terms
and conditions of this Agreement; (iii) to an inter vivos or testamentary trust
(or other entity) in which the Securities are to be passed to Subscriber’s
designated beneficiaries; or (iv) by will or by the laws of descent or
distribution. For the purposes of this Agreement, an “Affiliate” of any person
or entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity. Without limiting the foregoing, each Subsidiary (as defined herein) is
an Affiliate of the Company. For purposes of this definition, “control” means
the power to direct the management and policies of such person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this Agreement, “Immediate Family” means any child,
stepchild, parent, stepparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law.

 

(l)        No Governmental Review. Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 

(m)      Independent Decision. The decision of Subscriber to purchase Securities
has been made by such Subscriber independently of any other Subscriber and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Subscriber or by any agent or employee
of any other Subscriber, and no Subscriber or any of its agents or employees
shall have any liability to any other Subscriber (or any other Person) relating
to or arising from any such information, materials, statements or opinions.

 

(n)       Financial Statements or Representations. Subscriber confirms its
understanding that it has had the opportunity to review the Company's financial
reports and disclosures filed with the SEC, including all applicable risk
factors prior to subscribing. The Subscriber further confirms its understanding
that those risk factors include the potential loss of its entire investment.

 

(o)       Correctness of Representations. Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company in writing prior to
the Closing Date, shall be true and correct as of the Closing Date.

 

6

 

 

(p)       Survival. The foregoing representations and warranties shall survive
the Closing Date.

 

5.     Company Representations and Warranties. Except as set forth in the
Schedules hereto, the Company represents and warrants to and agrees with each
Subscriber that:

 

(a)       Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power to own its properties and to carry on its
business as presently conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect (as defined herein). For
purposes of this Agreement, a “Material Adverse Effect” shall mean a material
adverse effect on the financial condition, results of operations, prospects,
properties or business of the Company and its Subsidiaries taken as a whole. For
purposes of this Agreement, “Subsidiary” means, with respect to any entity at
any date, any direct or indirect corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity of which (A) more than 30% of (i) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity, (ii)
in the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (iii) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity, or (B) is under the actual
control of the Company. As of the Closing Date, all of the Company’s
Subsidiaries and the Company’s ownership interests therein are described in the
Company's filings with the SEC (the “SEC Documents”). The Company represents
that it owns all of the equity of the Subsidiaries and rights to receive equity
of the Subsidiaries free and clear of all liens, encumbrances and claims, except
as set forth in the SEC Documents. No person or entity other than the Company
has the right to receive any equity interest in the Subsidiaries.

 

(b)       Outstanding Stock; Capitalization. All issued and outstanding shares
of capital stock and equity interests in the Company have been duly authorized
and validly issued and are fully paid and non-assessable. The Capitalization of
the Company is accurately set forth in the SEC Documents. Except as set forth in
the SEC Documents, there are no options, warrants or rights to subscribe to
securities, rights, understandings or obligations convertible into or
exchangeable for or granting any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of the Subsidiaries. There
are no outstanding agreements or preemptive or similar rights affecting the
Company’s Common Stock or equity.

 

7

 

 

(c)       Authority; Enforceability. This Agreement, the Convertible Notes,
Warrants, the Escrow Agreement, and any other agreements delivered or required
to be delivered together with or pursuant to this Agreement or in connection
herewith (collectively, the “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and/or the Subsidiaries, as the case may
be, and are valid and binding agreements of the Company and/or the Subsidiaries,
as the case may be, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Company and/or the
Subsidiaries, as the case may be, have full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform
their obligations thereunder.

 

(d)       Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
the Subsidiaries or any of their Affiliates, or the Company’s stockholders is
required for the execution by the Company of the Transaction Documents and
compliance and performance by the Company and the Subsidiaries of their
respective obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities, other than a Form D to be
filed with the SEC and compliance with applicable state securities laws. The
Transaction Documents and the Company’s performance of its obligations
thereunder have been unanimously approved by the Company’s board of directors in
accordance with the Company’s Certificate of Incorporation and applicable law.
Any such qualifications and filings will, in the case of qualifications, be
effective upon Closing, and will, in the case of filings, be made within the
time prescribed by law.

 

(e)       No Violation or Conflict. Conditioned upon the representations and
warranties of Subscriber in Section 4 hereof being materially true and correct,
neither the issuance nor the sale of the Securities nor the performance of the
Company’s obligations under this Agreement and the other Transaction Documents
by the Company, will:

 

(i)       violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the certificate of
incorporation or bylaws of the Company, (B) to the Company’s knowledge, any
decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or over the properties or assets
of the Company or any of its Affiliates, (C) the terms of any bond, debenture,
note or any other evidence of indebtedness, or any agreement, stock option or
other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except the violation,
conflict, breach or default of which would not have a Material Adverse Effect;
or

 

(ii)       result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates.

 

8

 

 

(f)       The Securities. The Securities upon issuance:

 

(i)       are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;

 

(ii)      have been, or will be, duly and validly authorized and on the dates of
issuance of the Convertible Notes and Warrants, the Conversion Shares upon
conversion of the Convertible Notes, and the Warrant Shares upon exercise of the
Warrants, such Convertible Notes, Warrants, Conversion Shares and Warrant Shares
will be duly and validly issued, fully paid and non-assessable;

 

(iii)     will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company or rights
to acquire securities or debt of the Company;

 

(iv)     will not subject the holders thereof to personal liability by reason of
being such holders; and

 

(v)      conditioned upon the representations and warranties of the Subscribers
as set forth in Section 4 hereof being materially true and correct, will not
result in a violation of Section 5 under the 1933 Act.

 

(g)       Litigation. There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents. Except as otherwise disclosed in the SEC Documents, there
is no pending or, to the best knowledge of the Company, basis for or threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company, or any of its
Affiliates which litigation if adversely determined would have a Material
Adverse Effect.

 

(h)       No Market Manipulation. The Company and its Affiliates have not taken,
and will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.

 

(i)       Defaults. The Company is not in violation of its certificate of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters which default would
have a Material Adverse Effect, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.

 



9

 

 

(j)       No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions. No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. Neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.

 

(k)       No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.

 

(l)       Dilution. The Company’s executive officers and directors understand
the nature of the Securities being sold hereby and recognize that the issuance
of the Securities will have a potential dilutive effect on the equity holdings
of other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment, that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Convertible Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.

 

(m)       No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers previously
and presently employed by the Company, including, but not limited to, disputes
or conflicts over payment owed to such accountants and lawyers, nor have there
been any such disagreements during the two years prior to the Closing Date.

 

(n)       Investment Company. Neither the Company, nor to the knowledge of the
Company, any Affiliate of the Company is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(o)       Foreign Corrupt Practices. Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

10

 

  

(p)       Company Predecessor and Subsidiaries. The Company makes each of the
representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h), (j),
(k), (l), (n), (o), and (p) of this Agreement, as same relate or could be
applicable to each Subsidiary. All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Section 8 shall relate, apply and refer to the Company and the Subsidiaries and
their predecessors and successors.

 

(q)       Exchange Act Registration and Reports Filed Thereunder. The Company’s
Common Stock is registered under Section 12(g) of the Exchange Act and the
Company has filed all reports required to be filed by it thereunder. The SEC
Documents are true, complete and accurate and do not misrepresent a material
fact, do not omit to state a material fact and do not omit any fact necessary to
make any statement made therein not misleading under the circumstances under
which they are made.

 

(r)       Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided that if such representation or
warranty is made as of a different date, such representation or warranty shall
be true as of such date.

 

(s)       Survival. The foregoing representations and warranties shall survive
the Closing Date.

 

5.     Regulation D Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to an exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) of the 1933 Act and/or Rule
506 of Regulation D promulgated thereunder.

 

6.     Broker’s Commission/Finder’s Fee. The Company on the one hand, and each
Subscriber, for itself and not on behalf of any other Subscriber, on the other
hand, agrees to indemnify the other against and hold the other harmless from any
and all liabilities to any Persons claiming brokerage commissions or similar
fees on account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions. Except for Network
1 Financial Securities, Inc., the Company represents that to the best of its
knowledge there are no parties entitled to receive fees, commissions, finder’s
fees, due diligence fees or similar payments in connection with the Offering.

 

11

 

 

7.     Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

 

(a)        Registration Rights. Purchasers of Convertible Notes and Warrants in
the Offering shall be entitled to the registration rights described on Annex A
to this Agreement, which is incorporated herein in its entirety by reference.

 

(b)       Stop Orders. Subject to the prior notice requirement described in
Section 8(g) hereof, the Company will advise the Subscribers, within twenty-four
(24) hours after it receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose. The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws, provided at least five (5) business days prior notice of such
instruction is given to the Subscribers.

 

(c)       Books and Records. The Company will keep true records and books of
account in which full, true and correct entries in all material respects will be
made of all dealings or transactions in relation to its business and affairs in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis.

 

(d)       Governmental Authorities. The Company shall duly observe and conform
in all material respects to all valid requirements of governmental authorities
relating to the conduct of its business or to its properties or assets.

 

(e)       Intellectual Property. The Company shall maintain in full force and
effect its corporate existence, rights and franchises and all licenses and other
rights to use intellectual property owned or possessed by it and reasonably
deemed to be necessary to the conduct of its business, unless it is sold for
value.

 

(f)       Properties. The Company will keep its properties in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all necessary and proper repairs, renewals, replacements, additions
and improvements thereto as the Company shall reasonably determine; and the
Company will at all times comply with each provision of all leases and claims to
which it is a party or under which it occupies or has rights to property if the
breach of such provision could reasonably be expected to have a Material Adverse
Effect. The Company will not abandon any of its assets, except for those assets
which have negligible or marginal value , are obsolete or for which it is
prudent to do so under the circumstances as reasonably determined by the
Company.

 

(g)       Notices. For so long as the Subscribers hold any Convertible Notes or
Warrants, the Company will maintain a United States address and United States
fax number for notice purposes under the Transaction Documents.

 

(h)       Notice of Event of Default. The Company agrees to notify Subscriber of
the occurrence of an Event of Default (as defined and employed in the
Transaction Documents) not later than ten (10) days after any of the Company’s
officers or directors becomes aware of such Event of Default.

 



12

 

 

8.     Covenants of the Company Regarding Indemnification.

 

(a)       The Company agrees to indemnify, hold harmless, reimburse and defend
the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the date hereof; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscribers
relating hereto.

 

(b)       In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).

 

10.    Miscellaneous.

 

(a)       Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice in accordance with this Section 10(a). Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery or delivery by facsimile with
accurate confirmation generated by the transmitting facsimile machine at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received, or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be: (i)
if to the Company, to: Jerrick Media Holdings, Inc., 202 S Dean Street,
Englewood New Jersey, 07631, Attn: Jeremy Frommer, facsimile: (201) 608-7536,
with a copy by fax only to (which shall not constitute notice): Lucosky Brookman
LLP, 101 Wood Avenue South, 5th Floor, Iselin, NJ 08830, Attn: Joseph M.
Lucosky, Esq., facsimile: (732) 395-4400, and (ii) if to a Subscriber, to: the
addresses and fax numbers indicated on the signature page hereto.

 

13

 

 

(b)        Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by all parties. Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
or the other Transaction Documents. No right or obligation of the Company shall
be assigned without prior notice to and the written consent of the Subscribers.

 

(c)       Counterparts/Execution. This Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 

(d)       Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to principles of conflicts of laws thereof or any other State. Any action
brought by any party hereto against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
Jersey or in the federal courts located in the state of New Jersey. The parties
to this Agreement hereby irrevocably waive any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

(e)       Specific Enforcement, Consent to Jurisdiction. The Company and each
Subscriber hereby irrevocably waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in New Jersey of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law. Subject to Section 10(d)
hereof, the Company and the Subscribers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties hereto shall be entitled to
seek an injunction or injunctions to prevent or cure breaches of the provisions
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which any of them may be entitled
by law or equity.

 



14

 

 

(f)       Damages. In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages. In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.

 

(g)       Maximum Payments. Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscribers and thus refunded to the
Company. The Company agrees that it may not, and actually waives any right to,
challenge the effectiveness or applicability of this Section 10(g).

 

(h)       Calendar Days. All references to “days” in the Transaction Documents
shall mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

 

(i)       Captions; Certain Definitions. The captions of the various sections
and paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(j)       Severability. In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 

15

 

 

(k)       Successor Laws. References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.

 

(l)       Maximum Liability. In no event shall the liability of the Subscribers
or permitted assign hereunder or under any Transaction Document or other
agreement delivered in connection herewith be greater in amount than the dollar
amount of the net proceeds actually received by such Subscriber or successor
upon the sale of Conversion Shares.

 

(m)     Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers. The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
thereby.

 

(n)       Equal Treatment. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all the
Subscribers and their permitted successors and assigns.

 

[-SIGNATURE PAGES FOLLOW-]

 

16

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

  JERRICK MEDIA HOLDINGS, INC.   a Nevada corporation         By:     Name: 
Jeremy Frommer   Title: Chief Executive Officer         Dated: ___________ ___,
2016

 

    PURCHASE   CONVERTIBLE     SUBSCRIBER   PRICE   NOTES   WARRANTS            
  Name of Subscriber:                                         Address:          
                                                          Fax No.:              
                          Taxpayer ID# (if applicable):                        
                or Social Security #                                        
(Signature)                           By:            

 

17

 

 

ANNEX A – REGISTRATION RIGHTS

 

1.        Piggyback Registration. Each purchaser of Convertible Notes and
Warrants in the Offering (the “Holder”) shall be entitled to the following
“piggy-back” registration rights covering the Registrable Securities only during
such period(s) as there is no effective Resale Registration Statement covering
resale of the Holder’s Registrable Securities:

 

(a)       Grant of Right. The Holder shall have the right, for a period of five
(5) years after the final Closing Date of the Offering, to include the
Registrable Securities as part of any registration of securities filed by the
Company (other than in connection with a transaction contemplated by Rule 145
promulgated under the Act or pursuant to Form S-8 or any equivalent form)
provided, however, that if, solely in connection with any primary underwritten
public offering for the account of the Company, the managing underwriter(s)
thereof shall, in its reasonable discretion, impose a limitation on the number
of shares of Common Stock which may be included in a registration statement
because, in such underwriter(s)’ judgment, marketing or other factors dictate
such limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such registration statement only such limited
portion of the Registrable Securities with respect to which the Holder requested
inclusion hereunder as the underwriter shall reasonably permit. The Company
shall not exclude any Registrable Securities unless the Company has first
excluded all outstanding securities, the holders of which are not entitled to
inclusion of such securities in such registration statement or are not entitled
to pro rata inclusion with the Registrable Securities.

 

(b)       Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities pursuant to this Section 2 hereof, but
the Holders shall pay any and all underwriting commissions and the expenses of
any legal counsel selected by the Holders to represent them in connection with
the sale of the Registrable Securities. In the event of such a proposed
registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than thirty (30) days written notice prior
to the proposed date of filing of such registration statement. Such notice to
the Holders shall continue to be given for each registration statement filed by
the Company until such time as all of the Registrable Securities have been sold
by the Holder. The holders of the Registrable Securities shall exercise the
“piggy-back” rights provided for herein by giving written notice, within ten
(10) days of the receipt of the Company’s notice of its intention to file a
registration statement. Except as otherwise provided in this Warrant, there
shall be no limit on the number of times the Holder may request registration
under this Section 2; provided, however, that such registration rights shall
terminate on the sixth anniversary of the final Closing of the Offering.

 

(c)       Upon the proper and lawful transfer of any of the Registrable
Securities by any Holder thereof prior to such time as the Registrable
Securities have been resold pursuant to a registration statement contemplated by
this Section 2, the registration rights attendant to such Registrable Securities
shall be transferable hereunder if:

 

(i)       such Holder gives prior written notice to the Company;

 

(ii)      such transfer is otherwise in compliance with this Subscription
Agreement; and

 

(iii)     such transfer is otherwise effected in accordance with applicable
securities laws.

 

 

A-1



 

 